Title: From George Washington to James Randolph Reid, 22 February 1783
From: Washington, George
To: Reid, James Randolph


                        
                            Sir
                            Head Quarters Newburgh Feby 22nd 1783
                        
                        I have recd you favor of this date, & have to inform you that there are some circumstances which
                            render it inexpedient for a furlough to be granted to you at this Moment, in a few days (by the first of march I presume)
                            you may expect the permission you sollicit.
                        As no Warrants for Pay or Subsestence are now given by me, it will be proper to make your Arrangements on
                            that head with the Depy Pay Mastr Genl in such manner as that the money may be properly accounted for. I am with great
                            regard Sir Your Most Obedt Servt.
                    